Mount, J.
(dissenting)—I cannot agree to the conclusion reached by the majority of the court in this case. The only restriction upon the legislature to create a new county is found in the words of the constitution:
“No new county shall be established which shall reduce any county to a population less than four thousand (4,000) nor shall a new county be formed containing a less population than two thousand (2,000).” Const., art. 11, § 3.
The remaining portion of that section refers solely to striking territory from one existing county and adding it to another existing county. The words “established” and “formed,” as used in this provision, seem clear. They were used advisedly and mean finally established, or finally formed. If the framers of the constitution meant to restrict the legislature from passing an act under which a new county might thereafter be established or formed, they used very inapt words to convey that idea. In my opinion no such intention is manifested. The expression quoted from Farquharson v. Yeargin, supra, that “when these facts are made to appear to the satisfaction of the legislature, then the act creating the proposed new county may be passed,” is not warranted by the constitu*467tion, is dictum, and in my opinion, wrong if it is intended to apply to all cases. Such construction of the constitution would preclude the passage of a general law for the creation of new counties thereafter. The legislature is authorized to create or establish a new county either by special act or general law, and the facts in regard to population may be determined by the legislature, either before the passage of a special act finally establishing the county, or after the passage of the act where the county is not finally established by the terms of the act. In the latter event, the facts must be determined by some agent of the legislature before the county is finally established. I do not read the majority opinion as deciding against these views, but the decision is based solely upon the conclusion that the agent to ascertain the facts .is not definitely pointed out.
The court takes notice of the fact that there are three judicial districts “adjoining the judicial district in which said county of Chehalis is now situated,” and therefore concludes that there can be no next nearest judicial district because all three are equally near. This would probably follow if no further provision had been made. But the act provides that the governor shall transmit the petition to the judge next nearest. This, it seems to me, gives the governor power under reasonable construction, to determine which judge is. next nearest where there are a number of judges in districts in theory equally near. When the governor designates one of that number, his selection under such conditions must be final. This point in itself is not of sufficient importance to invalidate the whole act; especially when it is remembered that courts will not invalidate a law where by reasonable construction it may be held valid. I therefore dissent.
Fullerton, J., concurs with Mount, J.